Citation Nr: 1141629	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  07-38 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The RO declined to reopen the Veteran's claim of entitlement to service connection for a psychiatric disability to include PTSD. 

The Veteran's claim is construed as encompassing all of his mental health diagnoses in light of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant).

This appeal was certified to the Board as a petition to reopen a claim of entitlement to service connection. However, the Board will review this claim on a de novo basis due to the receipt of additional military records. 38 C.F.R. § 3.156 (c) (2010). In September 2005, the RO associated with the claims file service department records not considered in prior rating decisions. The Board has recharacterized the issue to correctly reflect the procedural history. See 38 C.F.R. § 19.35 (2010) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue). 


FINDINGS OF FACT

1. The Veteran has been diagnosed with PTSD during the appellate period.

2. There is probative medical evidence of record indicating the Veteran had, during the appellate period, PTSD as a result of stressors that he experienced in service.




CONCLUSION OF LAW

The criteria for service connection for PTSD have been approximated. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board presently reopens the claim of service connection. There is therefore no prejudice to the Veteran under VA's duties to notify and assist. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

The Veteran asserts that he experienced stressful events during his active duty service in Vietnam. Specifically, he has reported witnessing incoming and outgoing fire while serving on an aircraft carrier, seeing a plane crash, seeing fellow crewmembers with burn injuries, and seeing a crewmember lose his legs to a snapping cable. 

Service records support his presence on an aircraft carrier that was in a designated combat zone from May 1970 to September 1970 and a VA psychologist has diagnosed him with PTSD due to his in-service experiences. Accordingly, the Board will grant service connection for PTSD. 38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), the Court stated that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on whether a veteran "engaged in combat with the enemy." See Hayes v. Brown, 5 Vet. App. 60 (1993). If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

38 U.S.C.A. § 1154(b) provides that in the case of any veteran who engaged in combat with the enemy in active service during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incidence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. The reasons for granting or denying service connection in such cases shall be recorded in full. See also, Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000); Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service personnel records clearly reflect that the Veteran served in Vietnam. He has reported being subject to enemy fire while serving on the USS America. The Veteran has also reported that he witnessed an airplane being shot out of the sky, crewmembers receiving burn injuries, and a crewmember losing his legs. He stated that the accidental amputation occurred at some time from May 1969 to December 1970. 

The United States Army and Joint Services Records Research Center (JSRRC) (formerly the United States Armed Services Center for Unit Records Research (CURR)) has verified the Veteran's service aboard the USS America and noted that several accidents occurred aboard the ship from January to March 1970. The accidents included lacerations, burns, and fractures, but no amputations. Although JSRRC could not confirm the accidental amputation stressor reported by the Veteran, the claims file reflects that the entire time period he referenced was not researched. Service personnel records acquired by the RO in August 2005 confirm that the ship was in a combat zone during the Veteran's service.

Although the Veteran submitted a claim for service connection for PTSD, he has been diagnosed with multiple mental disorders including PTSD, depression, anxiety, and bipolar disorder. His service treatment records reveal no treatment or diagnosis for any psychiatric disability, but VA treatment records indicate a history of substance abuse beginning during his active duty service. In February 1981, the Veteran also was diagnosed with situational depression; he was diagnosed with bipolar disorder in 1987.

The Veteran tested positive on a PTSD screening conducted in November 2004. He reported for follow-up treatment in June 2005 and was referred for additional treatment as his "complaints me[]t most of the diagnostic criteria for posttraumatic stress disorder." A July 2005 VA treatment note reflects a diagnosis of "possible PTSD." In August 2005 a VA psychiatrist noted a need to further evaluate the Veteran in order to rule out Vietnam-related PTSD. A February 2006 VA treatment note states that the Veteran "continues to have significant impairment in interpersonal and emotional functioning due to PTSD." In August 2006 he was observed to be experiencing service-related auditory hallucinations.

The Veteran was seen for follow up mental health treatment in April 2007; his diagnoses included "PTSD, Vietnam related." From July to August 2007, the Veteran received inpatient mental health treatment for bipolar disorder and PTSD as well as substance abuse. Psychiatric evaluations conducted in September 2007 reflect diagnosis and treatment for PTSD and bipolar disorder as part of an outpatient substance abuse program.

A VA mental disorders examination was conducted in March 2008 by a clinical psychologist. The examination report states that the examiner reviewed the claims file and noted all of the prior stressors reported by the Veteran. During the interview portion of the examination, the Veteran did not repeat the specific stressor of witnessing a crewmember lose his legs, but informed the examiner that service aboard the aircraft carrier was highly stressful. The examiner diagnosed the Veteran with PTSD and opined that PTSD was likely due to stressful service aboard the USS America. The examiner commented on the Veteran's omission of the amputation stressor, but explained that his clinical picture was complicated by ongoing substance abuse issues that rendered his recall "not highly reliable."  In a May 2008 addendum to the March examination report, the examiner stated that he could not state whether substance addiction, PTSD, or bipolar disorder was "the dominant condition," but opined that bipolar disorder was not likely the result of the Veteran's in-service experiences. However, the examiner stated that the Veteran's PTSD symptoms may have been exacerbated because his bipolar disorder rendered him ill-equipped to deal with in-service stressful events.

In June 2010, the Veteran was noted to have "PTSD by history." A June 2011 treatment note observes that he has no current psychiatric problems.

Despite the VA treatment notes from 2010 and 2011 reflecting that the Veteran does not currently experience PTSD, the record reflects prior diagnoses of PTSD. These diagnoses were made during the appellate period and were accompanied by opinions that PTSD was the result of the Veteran's in-service experiences.

After the Veteran appealed his claim to the Board, newly enacted regulation 38 C.F.R. § 3.304(f)(3)(2010) went into effect. This new regulatory provision allows service connection for PTSD based on fear of hostile military activity when: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor. 38 C.F.R. § 3.304.  

Although the evidence suggests that the Veteran does not currently experience PTSD, the requirement of a current disability is satisfied when a claimant experiences the claimed disability at any time during the pendency of the appeal. McClain, 21 Vet. App. at 321-323.  The Veteran's service aboard the USS America in a combat zone has been verified by VA and there is competent medical evidence that the Veteran has experienced PTSD, to include within the scope of the new regulation (38 C.F.R. § 3.304(f)(3)), due to that service during the pendency of the claim.

Accordingly, the Board will grant service connection for PTSD.  The RO will assign both an effective date and an appropriate disability rating. See 38 C.F.R. 
§ 3.156 (c).


ORDER

Service connection for PTSD is granted.





____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


